DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Notice of Pre-AIA  or AIA  Status	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 8/29/2022, 2/24/2022, 7/9/2021, and 9/8/2020 comply with the provisions of 37 CFR 1.97. Accordingly, the examiner considered the information disclosure statement.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the term of “the image sensor” in line 2 is lack antecedent basis, and is unclear, which the image sensor is being referred to and the scope of the claim, thus indefinite. In light of the specification and as best understood, “the image sensor” is interpreted as “an image sensor”.

Claims 6-7 are rejected as containing the deficiencies of claim 5 through their dependency from claim 1.
Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claims 1-5 and 7-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shabtay et al. (US20190170965).

Regarding claim 1, Shabtay teaches a lens assembly (abstract, optical lens module, fig.1-fig.13) comprising:
a lens (fig.1-fig.13, lens element L1) having a length (fig.13, HL) in a first direction (fig.13, y-axis), perpendicular to an optical axis (fig.13, Z-axis), shorter than a length (fig.13, WL) in a second direction (fig.13, para 20, lines 3-4, the lens elements have a width WL, x-axis, greater than their height HL, Y-axis), perpendicular to both the optical axis (fig.13A, x-axis and y-axis are perpendicular to the optical axis z-axis) and the first direction (fig.13, y-axis), on a plane (fig.13A, has a plane x-y-axis) perpendicular to the optical axis (fig.13, z-axis); and
a lens barrel (fig.13, a barrel 1314) accommodating the lens (fig.13, para 307, lines 3-5, optical lens module 1380 comprises a barrel 1314. at least some of the lens elements can be located within barrel 1314), and having an opening (see fig.11A, slot 1110 region) in a side of the lens barrel (see fig.11A, slot 1110 region, fig.13A, sides 1350, para 220, line1, see fig.2B, an “aperture stop” 206,  para 218, lines 1-3, aperture stop: the opening which limits the amount of light which passes through an optical system),
wherein a side of the lens (fig.13A, side 1350) in the first direction (fig.13, y-axis) is exposed through the opening (see fig.11A, slot 1110 region),
 (note: para 220, lines 1-3,  fig.2B, an “aperture stop” 206 is located before the first surface S, para 314, lines 1-11, lens element L1 is located outside of barrel 1314 have been described see e.g. fig.6, figs. 8 to 11E, at least part of the features described with reference to these examples can be used in the example of FIG. 13B and are not described again).

Regarding claim 2, Shabtay discloses the invention as described in Claim 1 and further teaches wherein one of the lens and the lens barrel is provided with a stopper portion (fig.8, extremity 83) preventing rotation of the lens relative to the lens barrel (para 285, lines 1-3, fig.8,  extremity 83 of walls 82 is shaped so that extremity 83 of walls 82 acts a stop for at least a portion of lens element L1, para 286, lines 1-3, In particular, lens element L1 is prevented from moving in the Y-Z plane by extremity 83 of the walls acting as a mechanical stop). (note: para 314, lines 1-11, lens element L1 is located outside of barrel 1314 have been described see e.g. fig.6, figs. 8 to 11E, at least part of the features described with reference to these examples can be used in the example of FIG. 13B and are not described again).

Regarding claim 3, Shabtay discloses the invention as described in Claim 2 and further teaches wherein the stopper portion comprises a protrusion (fig.8, extremity 83) provided on one of the lens and the lens barrel (para 285, lines 1-3, fig.8,  extremity 83 of walls 82 is shaped so that extremity 83 of walls 82 acts a stop for at least a portion of lens element L1; para 298, lines 9-11, fig.11B, stops 1115 are useful for maintaining the lens elements at their required position), and a groove (see annotated image below, fig.11A, groove) provided in the other of the lens and the lens barrel where the protrusion is not disposed (see annotated image below, fig.11A, fig.11B, slots 1110 provided in the other of the lens and the lens barrel where the protrusion, see fig.8, extremity 83 , and see annotated image below, fig.11B, protrusion 1115 is not disposed).

Regarding claim 4, Shabtay discloses the invention as described in Claim 3 and further teaches wherein the protrusion (see annotated image below, fig.11A and fig.11B, the protrusion) and the groove (see annotated image below, fig.11A and fig.11B, the groove) comprise surfaces facing each other (see annotated image below, fig.11A, the groove surfaces facing each other, and the protrusion surfaces facing each other) in a direction perpendicular to the optical axis (z-axis).

    PNG
    media_image1.png
    1018
    867
    media_image1.png
    Greyscale


Regarding claim 5, Shabtay discloses the invention as described in Claim 1 and further teaches wherein further comprising a plurality of lenses accommodated in the lens barrel to be disposed closer to the image sensor than the lens (see fig.11B, a plurality of lenses accommodated in the lens barrel to be disposed closer to the image sensor than the lens L1),
wherein the lens (fig.11B, L1) has a diameter greater than a diameter of each of the plurality of lenses (para 142, lines 2-4, the closest lens element to the object side L1 has a height which is greater than the height of each of the other lens elements).

Regarding claim 7, Shabtay discloses the invention as described in Claim 5 and further teaches wherein further comprising at least one spacer disposed between each two of the lens and the plurality of lenses (para 53, lines 6-8, spacers R1 to RN that separate respective lens elements from an image side of the barrel in an insertion order R1, L2 . . . RN−1, LN, and fixedly attaching lens element LN to the lens module).

Regarding claim 8, Shabtay teaches a lens assembly (abstract, optical lens module, fig.1-fig.13)  comprising:
a lens (fig.1-fig.13, L1) including an optical unit (abstract and claim 1, N lens elements), and a flange portion (fig.11A, stops 1115, para 298, line 9, stops 1115, the protrusions name is as follows, can have an annular shape) extending from the optical unit; and
a lens barrel (fig.11, barrel 1114, fig.13, 1314) accommodating the lens (fig.13, para 307, lines 3-5, optical lens module 1380 comprises a barrel 1314, at least some of the lens elements can be located within barrel 1314; para 314, lines 1-11, lens element L1 is located outside of barrel 1314 have been described see e.g. fig.6, figs. 8 to 11E, at least part of the features described with reference to these examples can be used in the example of FIG. 13B and are not described again),

wherein the optical unit has a length (fig.13, HL) in a first direction(fig.13, y-axis) perpendicular to the optical axis (fig.13, z-axis), shorter than a length (fig.13, WL) in a second direction (fig.13, x-axis) perpendicular to both the optical axis and the first direction (fig.13, para 20, lines 3-4, the lens elements have a width WL, x-axis, greater than their height HL; x-axis and y-axis are perpendicular to the optical axis z-axis),
the lens barrel (fig.13, barrel 1314) has an opening  (see fig.11A, slot 1110 region) exposing a side of the optical unit in the first direction (fig.13A, first direction y-axis, sides 1350, para 220, line1, see fig.2B, an “aperture stop” 206,  para 218, lines 1-3, aperture stop: the opening which limits the amount of light which passes through an optical system; para 314, lines 1-11, lens element L1 is located outside of barrel 1314 have been described see e.g. fig.6, figs. 8 to 11E, at least part of the features described with reference to these examples can be used in the example of FIG. 13B and are not described again), and
at least one of the flange portion (see annotated image above, fig.11B, part of protrusion, para 298, line 9, Stops 1115, the protrusions name is as follows, can have an annular shape) and the lens barrel (fig.11, 1114)  is provided with a stopper portion (see annotated image above, fig.11A, part of protrusion) preventing rotation of the lens relative to the lens barrel (para 298, lines 9-12, 1115 are useful for maintaining the lens elements at their required position and for maintaining the required distance between the lens elements; para 286, lines 1-3, lens element L1 is prevented from moving in the Y-Z plane by extremity 83 of the walls acting as a mechanical stop that means ; para 314, lines 1-11, lens element L1 is located outside of barrel 1314 have been described see e.g. fig.6, figs. 8 to 11E, at least part of the features described with reference to these examples can be used in the example of FIG. 13B and are not described again).

Regarding claim 9, Shabtay discloses the invention as described in Claim 8 and further teaches wherein a portion of a side of the flange portion (see annotated image below, fig.13C, one part of protrusion) and a side of the optical unit are exposed through the opening (see annotated image below fig.13C, and fig.2B, stop 206, opening on the L1, a side of the optical unit 1350 are exposed through the opening; para 315, lines 1-11 in FIG. 13C, lens element L1, which is the closest lens element to the object side, is also located within barrel 1314. Examples wherein lens element L1 is positioned within the barrel have been described e.g. with reference to FIG. 7, and examples wherein a main portion of lens element L1 is located within the barrel have been described, see e.g. the description of FIGS. 8, 9A and 10. At least part of the features described with reference to these examples can be used in the examples of FIG. 13A and FIG. 13C and are not described again).

    PNG
    media_image2.png
    636
    744
    media_image2.png
    Greyscale

Regarding claim 10, Shabtay discloses the invention as described in Claim 8 and further teaches wherein the flange portion(see annotated image above, fig.13C, flange portion) extends in the second direction (fig.13, x-axis) along a circumference of a portion of the optical unit (fig.13A, lens elements 1381), and at least a portion of the flange portion is in contact with an internal surface of the lens barrel (see annotated image above, fig.13C, the flange portion extends in the x-axis direction along a circumference of a portion of the optical unit, and at least a portion of the flange portion is in contact with an internal surface of the lens barrel 1314).

Regarding claim 11, Shabtay discloses the invention as described in Claim 8 and further teaches wherein the stopper portion (see annotated image above, fig.11A, part of protrusion) comprises a protrusion disposed in a groove (see annotated image above, fig.11A, part of protrusion disposed in a groove), and the protrusion is provided on one of the flange portion (see annotated image above, fig.11B, one part of protrusions is provided on one of the flange portion, see annotated image above, fig.13C, the flange portion) and the lens barrel (fig.11, barrel 1114), and the groove (see annotated image above, fig.11A, groove) provided in the other of the flange portion (see annotated image above, fig.13C, other of the flange portion) and the lens barrel (fig.13, 1314).

(note: para 315, lines 1-11 in FIG. 13C, lens element L1, which is the closest lens element to the object side, is also located within barrel 1314. Examples wherein lens element L1 is positioned within the barrel have been described e.g. with reference to FIG. 7, and examples wherein a main portion of lens element L1 is located within the barrel have been described, see e.g. the description of FIGS. 8, 9A and 10. At least part of the features described with reference to these examples can be used in the examples of FIG. 13A and FIG. 13C and are not described again).

Regarding claim 12, Shabtay discloses the invention as described in Claim 11 and further teaches wherein the protrusion (see annotated image below, fig.11A and fig.11B, the protrusion) and the groove (see annotated image below, fig.11A and fig.11B, the groove) comprise surfaces facing each other (see annotated image below, fig.11A, the groove surfaces facing each other, and the protrusion surfaces facing each other) in a direction perpendicular to the optical axis (fig.11, z-axis).

Regarding claim 13, Shabtay discloses the invention as described in Claim 8 and further teaches wherein when viewed from an optical axis direction (fig.13A, z-axis), the optical unit (fig.13, lens elements 1381) has a first edge (fig.13A, one of the side 1351) having an arc shape (fig.13A, one of the side 1351 having an arc shape), a second edge opposing the first edge (fig.13A, another one of the side 1351) and having an arc shape (fig.13A, another one of the side 1351 having an arc shape), and a third edge (fig.13A, one of the side 1350) and a fourth edge (fig.13A, another one of the side 1350) connecting the first edge (fig.13A, one of the side 1351)  and the second edge (fig.13A, another one of the side 1351).

Regarding claim 14, Shabtay discloses the invention as described in Claim 13 and further teaches wherein the first edge (fig.13A,  one of the side 1351) and the second edge (fig.13A, another one of the side 1351) are disposed to face each other based on the optical axis (fig.13, z-axis), and the third edge (fig.13A, one of the side 1350) and the fourth edge (fig.13A, another one of the side 1350) are disposed to face each other based on the optical axis (fig.13, z-axis).

Regarding claim 15, Shabtay discloses the invention as described in Claim 13 and further teaches wherein the flange portion (see annotated image above, fig.13C, the flange) extends from the first edge and the second edge (see annotated image above, fig.13, the flange portion extends from the first edge 1351 and the second edge 1351).

Regarding claim 16, Shabtay discloses the invention as described in Claim 13 and further teaches wherein the third edge (fig.13A, one of the side 1350) and the fourth edge (fig.13A, another one of the side 1350) are exposed through the opening (see annotated image above, fig.13C, and fig.2B, stop 206, opening on the L1, a side of the optical unit 1350 are exposed through the opening; para 315, lines 1-11 in FIG. 13C, lens element L1, which is the closest lens element to the object side, is also located within barrel 1314. Examples wherein lens element L1 is positioned within the barrel have been described e.g. with reference to FIG. 7, and examples wherein a main portion of lens element L1 is located within the barrel have been described, see e.g. the description of FIGS. 8, 9A and 10. At least part of the features described with reference to these examples can be used in the examples of FIG. 13A and FIG. 13C and are not described again).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	

Claims 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shabtay et al. (US20190170965) in view of Yedid et al. (US20200409020).

Regarding claim 6, Shabtay discloses the invention as described in Claim 5 and further teaches wherein the lens and the plurality of lenses are provided with a spacer therebetween (para 53, lines 6-8, spacers R1 to RN that separate respective lens elements from an image side of the barrel in an insertion order R1, L2 . . . RN−1, LN, and fixedly attaching lens element LN to the lens module),

But  Shabtay is silent to wherein the spacer is exposed through the opening (see fig.11A, slot 1110 region, para 316, line 5, similar to lens 200, para 316, lines 21-23, more of spacers R1 to RN−1 may be used as an aperture stop, opening, that means that spacer is capable of exposed through the opening).
                          
However,  in a similar lens assembly of endeavor, Yedid teaches wherein the lens (Yedid, fig.1A-fig.1D, L1) and the plurality of lenses (fig.1B, L2-L5) are provided with a spacer therebetween (fig.1A, R1, R2, R3, R4),
wherein the spacer is exposed through the opening (para 33, fig.1C, lines 4-6, each spacer is designed to have a perimeter and an opening 118 at its center for allowing light passage).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the lens assembly of Shabtay with the spacer as  taught by Yedid to reduce or mitigate stray light (abstract).

Regarding claim 17, Shabtay discloses the invention as described in Claim 8 and further teaches wherein further comprising:
a plurality of lenses accommodated in the lens barrel to be disposed closer to an image sensor than the lens (see fig.11B, a plurality of lenses accommodated in the lens barrel to be disposed closer to the image sensor than the lens L1), ; and
a spacer disposed between the lens and the plurality of lenses (para 53, lines 6-8, spacers R1 to RN that separate respective lens elements from an image side of the barrel in an insertion order R1, L2 . . . RN−1, LN, and fixedly attaching lens element LN to the lens module),
wherein the spacer is exposed through the opening (para 316, line 5, similar to lens 200, para 316, lines 21-23, more of spacers R1 to RN−1 may be used as an aperture stop, opening, that means that spacer is exposed through the opening).

But Shabtay is silent to wherein a length of the spacer in the first direction (fig.17A, spacer R1 in y-axis) is greater than a length of a lens adjacent to the spacer in the first direction, among the plurality of lenses.

However, in a similar lens assembly of endeavor, Yedid teaches wherein the lens (Yedid, fig.1A-fig.1D, L1) and the plurality of lenses (fig.1B, L2-L5) are provided with a spacer therebetween (fig.1A, R1, R2, R3, R4),
wherein the spacer is exposed through the opening (para 33, fig.1C, lines 4-6, each spacer is designed to have a perimeter and an opening 118 at its center for allowing light passage)
wherein a length of the spacer in the first direction (fig.1B, spacer R1 in x-axis) is greater than a length of a lens adjacent to the spacer in the first direction, among the plurality of lenses (see fig.1B, a length of spacer R1 in x-axis is greater than a length of the lens adjacent to the spacer R1 in the x-axis, among the plurality of lenses).

It would have been obvious for one of ordinary skill in the art before the effective filing date toprovide the lens assembly of Shabtay with the spacer as  taught by Yedid to reduce or mitigate stray light (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEI-JEN LEE EDENFIELD whose telephone number is (571)272-3005. The examiner can normally be reached Mon. -Thurs 8:00 am - 5:30 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273- 8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.



/KUEI-JEN L EDENFIELD/ 
Examiner, Art Unit 2872


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872